In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-19-00081-CR



        JOHN FITZGERALD DAVIS, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 188th District Court
                Gregg County, Texas
              Trial Court No. 48028-A




      Before Morriss, C.J., Burgess and Stevens, JJ.
                                                     ORDER
            Appellant John Fitzgerald Davis was convicted of unlawfully possessing a firearm and was

sentenced to six years’ imprisonment. Davis has appealed from that conviction and the resulting

sentence. On August 7, 2019, Davis’s court-appointed appellate counsel, Jason D. Cassel, filed

an Anders 1 brief, and on September 9, 2019, Davis filed a pro se motion for access to the appellate

record for purposes of preparing a response to his counsel’s Anders brief. Under Kelly v. State, 2

we are required to enter an order specifying the procedure to be followed to ensure Davis’s access

to the record.

            Cassel advised this Court on September 16, 2019, that he would mail a complete paper

copy of the appellate record to Davis. The record contains no digitally recorded exhibits. Allowing

fifteen days for the record to be delivered to Davis and giving Davis thirty days to prepare his pro

se response, we hereby set October 31, 2019, as the deadline for Davis to file his pro se response

to his counsel’s Anders brief.

            IT IS SO ORDERED.

                                                           BY THE COURT



DATE:               September 17, 2019




1
    See Anders v. California, 386 U.S. 738 (1967).
2
    Kelly v. State, 436 S.W.3d 313, 321–22 (Tex. Crim. App. 2014).

                                                          2